Plaintiff in error was tried and convicted of the abominable and detestable crime against nature as *Page 136 
condemned by Section 5424 Revised General Statutes of 1920 (Sec. 7567 Com. Gen. Laws of 1927). He was sentenced to ten years in the State penitentiary, to which judgment this writ of error was prosecuted.
The principals in this transaction were a sixty-year old man and a seven or eight year old boy. The man was shown to be of high character and good reputation in the community where the putative crime was committed, and barely knew the boy, who did not reveal to any one the facts on which the information was predicated for more than one year after their alleged commission.
Unnatural sexual relations is the basis for the crime charged. There was no reasonable basis for such a relation in this case, the evidence was indefinite, inconclusive and unsatisfactory as to every material element of the charge, and the motivating influence which is said to have actuated it was contrary to every normal human impulse. In view of this situation the ends of justice impel us to award a new trial.
Reversed.
ELLIS, J., concurs in the conclusion.
WHITFIELD, P.J., AND DAVIS, J., concur.
BUFORD C.J., AND BROWN, J., concur in the opinion and judgment.